Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 1/6/2022. 
The following is the status of claims: 
Claims 1, 6, 9, 14-16 and 20 are amended; and claim 2 is canceled. 
Thus, claims 1, 3-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 1/6/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1, 3-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1 and 20, the claimed features in
independent claim 1 (and substantially similar independent claim 20):

“A computer-implemented method of generating a feature for an
ensemble-learning application comprising a set of base learners, each
forming a respective feature, to make a prediction, wherein the generation of a feature is
based on given relational sample data, given target values and a given loss function, the
method comprising:

a) forming a preliminary feature through at least one
aggregation function that aggregates relational sample data or learnable weights applied
to the sample data;

b) calculating aggregation results with the aggregation function;
c) using the loss function to calculate pseudo-residuals based on at least the target
values, and determining, based upon an optimization criterion formula, how strong the aggregation results relate to the pseudo-residuals calculated with
the target values;

d) adjusting the preliminary feature by incrementally changing a condition applied
to the aggregation function, wherein the condition affects which sample values of the
sample data are to be aggregated with the aggregation function;

e) calculating aggregation results of the adjusted preliminary feature by adjusting
the aggregation results of the preliminary feature before adjustment
through at least: el) determining which sample values of the sample data are affected by
the changed condition, e2) adjusting the aggregation results of the preliminary feature before adjustment, to account for a contribution of the sample values affected by the
changed condition;

f) determining how strong the aggregation results of the
adjusted preliminary feature relate to the pseudo-residuals calculated with the target
values; and


selecting a feature for which the aggregation results relate strongest to the pseudo-residuals calculated with the target values”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Bennett et al., US Pub. No. 2017/0193546 A1, teaches methods and systems are provided for determining advertising reach based on machine learning. In particular, a reach calculator is provided to determine reach for advertisement campaigns in real time through the use of machine learning. The reach calculator increases the speed at which reach calculations can be done by using a trained machine learning model and a set of aggregated features as opposed to using a direct calculation approach that directly analyzes a massive amount of user data;

and Bar-Or et al., US Pub. No. 2017/0286502, teaches an interactive reporting tool allows the user to define, modify, and selectively execute a sequence of queries in an interactive manner. A sequence of queries is entered into rows of an interactive query code table. When the user
selects a given row i or a cell in a given row i, then the data table is updated to show the results of the queries I through i, such that the user effectively can step through the queries in any order (i.e., sequential or non-sequential, forward or backward) to see the results of each step.

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/1/2022